DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
2.	Claims 3-5 were objected to because of the following informalities:  in claim 3, the phrase “wherein the step of classifying the brain activity map with the chemical compound using the functional classifiers comprising” should read “wherein the step of classifying the brain activity map with the chemical compound using the functional classifiers comprises”.  Claims 4 and 5 were objected to due to their dependency.  Applicant has amended claim 3 for correction, therefore the objection to claims 3-5 is withdrawn.
3.	Claims 10 and 11 were objected to because of the following informalities:  in each of claims 10 and 11, the phrase “the step of clustering the set of brain activity maps to form a plurality of functional classifiers comprising” should read “the step of clustering the set of brain activity maps to form a plurality of functional classifiers comprises”.  Applicant has amended claim 11 for correction and canceled claim 10, therefore the objection to claims 10 and 11 is withdrawn.
4.	Claim 14 was objected to because of the following informalities:  the phrase “wherein the step of generating the brain activity maps further comprising” should read “wherein the step of generating the brain activity maps further comprises”.  Applicant has amended claim 14 for correction, therefore the objection to claim 14 is withdrawn.
5.	Claims 15-19 were objected to because of the following informalities:  in claim 15, the phrase “further comprising the step processing image raw data of a plurality of image frames” should read “further comprising the step of processing image raw data of a plurality of image frames”.  Claims 16-19 were objected to due to their dependency.  Claim 15 has canceled, therefore the objection to claims 15-19 is withdrawn.
6.	Claims 1-9, 12-14 and 20-23 were rejected under 35 U.S.C. 101 because the claimed invention was directed to an abstract idea without significantly more.  
	Applicant has amended independent claim 1 to include the allowable subject matter of dependent claims 2, 6, 8 and 10, and claim 12 has been amended to be written in independent form and include the allowable subject matter of dependent claims 13 and 15.  Dependent claims 44-47 have been added.  Examiner agrees with Applicant’s argument that the amended claims overcome the previous rejection, therefore the rejection of claims 1-9, 12-14 and 20-23 under 35 U.S.C. 101 are withdrawn.
Allowable Subject Matter
7.	Claims 1, 3-5, 7, 9, 11, 12, 14 and 16-47 are allowed.  Nothing in the prior art showed or suggested the specific limitations of these claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDA C BERNARDI whose telephone number is (571)270-7125. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MATTHEW BELLA can be reached on (571) 272-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRENDA C BERNARDI/Primary Examiner, Art Unit 2667